Title: Thomas Cooper to Thomas Jefferson, 7 December 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Decr 7. 1817 Philada
                        
                        I have written to you to Poplar Grove, stating my acceptance of the Chairs of Chemistry & its attendant branches, & of Law, at Central College; and my readiness to remove thither about Midsummer next, 1818. I wish I had known before, that the Institution wd accept of my services so early as that period; yr letter stating this, has not been received. I write this lest there should be delay or miscarriage of the letter directed to Poplar Grove, for there is some great defect in the Post offices on the route.
                        When I come  about Midsummer next, the Visitors may make use of me in any way that will enable me to serve the interests of the Institution.
                        I am as usual, at all times
                        
                             Dear Sir Your faithful friend
                            Thomas Cooper
                        
                    
                    
                        I sent by post about a week ago my Introductory lecture on Mineralogy
                    
                